Citation Nr: 0908023	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which continued the Veteran's service connected 
left ear hearing loss at 10 percent disabling.  

In a May 2007 decision the Board remanded the Veteran's claim 
for a VA examination to determine the current nature and 
extent of the Veteran's left ear hearing loss and for the RO 
to adjudicate the Veteran's claim for service-connection for 
right ear hearing loss.  

In a November 2008 rating decision the RO denied service-
connection for right ear hearing loss.   However, this 
decision has not been appealed and is not before the Board.


FINDING OF FACT

The Veteran's hearing loss measures Level XI in the left ear 
at the most impaired.


CONCLUSION OF LAW

The criteria for an evaluation for left ear hearing loss 
greater than 10 percent has not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated March 2004.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
were sent to the Veteran after the initial adjudication, June 
2007, which, in particular, provided notice of how disability 
ratings are assigned and included the specific rating 
criteria pertaining to hearing loss.  These letters were 
followed by a November 2008 supplemental statement of the 
case.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran four audiological 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran is claiming entitlement to an increased rating 
for left ear hearing loss.  He was granted an evaluation of 
10 percent for left ear hearing loss effective August 27, 
1980. 

Four VA examinations have been conducted. An April 2004 VA 
examination resulted in ratable hearing loss measurements.  
Subsequent VA examinations conducted in September 2005 and 
November 2005 found abnormal results.  The September 2005 
examination found that the Veteran's hearing impairment for 
rating purposes could not be determined.  The November 2005 
examination found that the results were inconsistent and 
unreliable and could not be used for rating purposes.  Due to 
these inconsistencies in May 2007 the Board remanded the 
claim for another VA examination.  The October 2008 VA 
examination found that the Veteran's ratable hearing loss 
could not be determined due to inconsistent responses.

Private medical evidence consisting of audiograms dated 
December 2003, January 2004 and March 2007 were submitted.  
However, the December 2003 and January 2004 data was not in a 
format compatible for VA rating purposes. See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (holding that neither the Board 
no the RO may interpret graphical representations of 
audiometric data).   The March 2007 audiogram contained 
hearing loss ratings.  

The only available completed ratable hearing loss 
examinations are from an April 2004 VA examination and a 
March 2007 private audiogram; therefore those are the two 
ratings that will be used to determine the Veteran's 
impairment. 

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 applies when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

If only one ear is service-connected, absent certain 
conditions not applicable in this case, the level of hearing 
loss in the nonservice-connected ear is measured at Level I.  
See 38 C.F.R. §§ 4.85(f), 3.383.









On VA evaluation in April 2004, pure tone thresholds, in 
decibels, were as follows:


HERTZ
April 
2004
1000
2000
3000
4000
LEFT
75
75
80
95

Based on the above findings, the average pure tone threshold 
was 81 decibels in the left ear.  CNC Maryland speech test 
results showed 24 percent speech discrimination in the left 
ear. 

These audiological findings show that the Veteran's acuity 
falls under an exceptional pattern of hearing loss, as pure 
tone thresholds for each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more.  
Therefore, the Board will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  

Using 38 C.F.R. § 4.85,  Table VI and VIa, the April 2004 
findings show that Table VI provides for a higher numeral of 
Level XI in the left ear.  The right ear is measured at Level 
I as it is not service-connected.  Applying those results to 
38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is 
derived.  Accordingly, the April 2004 audiometric results do 
not serve as a basis for a rating in excess of 10 percent.  

On the private audiological evaluation in March 2007, pure 
tone thresholds, in decibels, were as follows:


HERTZ
March 
2007
1000
2000
3000
4000
LEFT
85
85
90
115

Based on the above findings, the average pure tone threshold 
was 94 decibels in the left ear.  CNC Maryland speech test 
results showed two percent speech discrimination in the left 
ear, as noted by Dr. B.P in the accompanying report. 

These audiological findings show that the Veteran's acuity 
falls under an exceptional pattern of hearing loss, as pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
Therefore, the Board will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).   

Using 38 C.F.R. § 4.85,  Table VI and VIa, the March 2007 
findings show that Table VI provides for a higher numeral of 
Level XI in the left ear.  The right ear is measured at Level 
I as it is not service-connected.  Applying those results to 
38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is 
derived.  Therefore, the March 2007 audiometric results do 
not serve as a basis for a rating in excess of 10 percent.  

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods. For example, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85. The 
compensable evaluation assigned for his hearing loss 
accurately reflects his disability picture as contemplated 
under the VA rating criteria throughout the rating period on 
appeal.

Referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) was considered, but the 
evidence presents no basis for further action on this 
question as there are no exceptional or unusual circumstances 
presented for consideration by the Director of VA's 
Compensation and Pension Service.

The preponderance of the evidence is against the assignment 
of a higher evaluation; there is no doubt to be resolved; and 
an evaluation in excess of 10 percent for the service-
connected left ear is not warranted. 


ORDER

Entitlement to an increased rating in excess of 10 percent 
for left ear hearing loss is denied.  





____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


